Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Partial Machine Translation of CN103676647A
	An arguably more legible copy of a machine translation of this applicant-cited reference is made of record.
Examiner-provided copy excerpt:

    PNG
    media_image1.png
    142
    886
    media_image1.png
    Greyscale

Applicant’s-provided copy excerpt:

    PNG
    media_image2.png
    107
    837
    media_image2.png
    Greyscale


	USP 10752532 to Locklair discloses (col 9) dynamically measuring a parameter, i.e., concentration, of a substance, i.e., a chemical tracer Rhodamine WT, but the parameter is not used to control, e.g., commence or cease, any mixing or other operation of the aeration vessel.  The tracer is used to compare one method of mixing by aeration with mechanical mixing.
	USP 4210534 to Molvar does not describe a system configured to activate a mixer upon measurement of a first mixing parameter characteristic of a dynamically-measured parameter of a substance and to deactivate the mixer upon measurement of 

Claims 1 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wareham, D. G., et al., “Real-Time Control of Wastewater Treatment Systems using ORP,” Wat. Sci. Tech. Vol. 28 No. 11-12, PP. 273-282 (1993) (at page 276),  Wareham   describes an aeration control strategy for a wastewater treatment process.  Aeration effected through passage of air through an air diffusing stone at the bottom of a wastewater treatment vessel resumes upon detection of “nitrate breakthrough,“ a characteristic inflection point in the dynamically-measured ORP curve of the reactor’s wastewater contents.  Accordingly, the mixer is activated upon detection of a first mixing parameter, i.e., “nitrate breakthrough.”  Aeration is turned off after a predetermined period of time, e.g., 3 hr.  The claim 1-recited phrase, “a second mixing parameter characteristic of a dynamically-measured parameter of the substance” reads on the passage of 3 hr (the “second mixing parameter characteristic”) of time during which the reactor wastewater contents were subjected to aeration (“a dynamically-measured parameter of the substance”).  
The claim-recited “probe” reads on the ORP probe.   A control panel and PLC in communication therewith is described at the bottom of page 25.  Per claim 4, when nitrate concentration nears zero, aeration is resumed.

    PNG
    media_image3.png
    532
    730
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    581
    675
    media_image4.png
    Greyscale


Claim 1 does not require that the “dynamically – measured parameter of the substance” to which the “first mixing parameter characteristic” corresponds be the a dynamically-measured parameter” (emphasis added), does not require that in applying Wareham to claim 1 that the parameter (“aeration time to which the reactor wastewater was subjected”) corresponding to the “second … characteristic” (3 hr duration) be the same parameter (ORP) to which the “first characteristic” (nitrate breakthrough of ORP curve) corresponds.  In each case, the “substance” is the same:  Reactor wastewater. 
	Applicant argues time is not a “dynamically-measured parameter of the substance.”  To the extent that the argument connotes that time per se cannot be a parameter “of any substance,” the argument is unpersuasive for several related reasons.  First, employing examiner’s license to illustrate a responsive point by metaphor, few parameters could be more “of” a person than the person’s lifetime.  The characteristic (duration) of the parameter (time while alive) may be long or it may be short.  Horological advances have rendered the dynamic-measurement of that parameter commonplace.
	Closer to the field of endeavor at hand, “sludge age” is a studied parameter of wastewater a sludge.  See, for example, USP 5266200 to Reid at Col 4:

    PNG
    media_image5.png
    436
    452
    media_image5.png
    Greyscale

Other examples abound in the chemical process industries, such as the effect of hydraulic residence time on the conversion and product selectivity of chemical reactants in a CSTR, for example (no citation of support).
	The examiner finds no persuasive support for Applicant’s argument that the disclosure clearly distinguishes a “dynamically-measured parameter” from a “time parameter.”    As at [0047],

    PNG
    media_image6.png
    95
    404
    media_image6.png
    Greyscale

the passage states that “in some embodiments … the measured parameter does not merely trigger the start of the running period of a set of treatment time.”  This statement, alone is not a mixing activation or mixing activation trigger.  The statement does not rule out time being an activating or deactivating trigger in certain other embodiments.  For example, at [0052], “time parameters” may be used to control mixing.  That statement is definitive.  To argue that time is a parameter that cannot be measured and cannot fall within the scope of “measured parameters” on the basis that the disclosure states, “[i]n addition to measured parameters, time parameters …” [0052], is unpersuasive.  See also [0055] referring to “time periods for stopping the aerobic … processes.”  In light of these arguments, the examiner’s position remains that time is a “dynamically-measured parameter of the substance [e.g., mixed / unmixed wastewater]”.
	Per claim 7, it is noted that the “measured parameter” with which the first mixing characteristic is associated needn’t be the same “measured parameter” with which the second mixing characteristic is associated:

    PNG
    media_image7.png
    219
    827
    media_image7.png
    Greyscale


	Objection is made to claim 12 for dependence on a rejected base claim, but would be allowable if presented in independent form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152